Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rosenberg et al. (US Pub. No. 2017/0336891 A1) shows an input device (100, Fig. 1 and para. 26), comprising: a position acquisition device (110, 120) configured to obtain position information of at least one touch point (para. 32); a force (pressure) sensor (120, along with controllers 140, 142, 144, Fig. 1 and paras. 30 and 33), configured to obtain input mechanical information of a pressing force that is applied to the at least one touch point (Fig. 1 and para. 27);  and a processing unit (140, 142, 144), configured to determine input information based at least on the position information of the least one touch point and the mechanical information of the pressing force (paras. 32 and 33);  wherein the position acquisition device and the force sensor are stacked on a cover (sensor surface 150) of an electronic device (Fig. 1 and para. 29). 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 1 recites that the pressing force includes an elastic force, and the force sensor includes an elastic wave sensor configured to detect elastic waveforms corresponding to the elastic force: and the processing unit is further configured to: 
The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 2 – 5 are allowable at least by virtue of their dependence on claim 1.   
		Claim 7 recites a haptic feedback device disposed on the input device: and a connection structure configured to fix the cover on the housing and block a transmission of the haptic feedback to the housing, wherein: the position acquisition device and the force sensor are stacked on an inner surface of the cover; and the cover forms at least a part of a housing of the electronic device; the force sensor is configured to detect the vibration signal and obtain the input mechanical information based on the vibration signal; and the haptic feedback device is stacked on the inner surface of the cover, being configured to generate a vibration force based on the mechanical information and transmit the vibration force to the cover to provide operation feedback.
The prior art of record does not show this configuration, therefore claim 7 is allowable.
		Claims 9 – 16 are allowable at least by virtue of their dependence on claim 7.   
		Claim 17 is allowable as it recites similar subject matter as that of claim 1.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627